DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/473,866, filed on 26 June, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 26 June, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 11 December, 2019; 1 July, 2019; and 20 January, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0280170 (Mohan).
claim 1 and referring to annotated Figure 11, Mohan discloses a display substrate, comprising: 
a base substrate, 115 [0054]; 
a crack barrier layer, 112 [0054] and as annotated, on the base substrate, as shown, defining a plurality of crack barrier regions, as annotated and shown, in the display substrate; and 
a plurality of encapsulated islands, as annotated, on the base substrate, as shown, and respectively in the plurality of crack barrier regions, as shown; 
wherein each of the plurality of encapsulated islands comprises: 

    PNG
    media_image1.png
    388
    813
    media_image1.png
    Greyscale
at least one of a plurality of light emitting elements, 111/113/114 [0054] and as annotated; and 
an encapsulating layer, 116 [0054], encapsulating the at least one of a plurality of light emitting elements, as shown, and forming a lateral side, as annotated, of a respective one of the plurality of encapsulated islands, as shown; 
wherein the crack barrier layer forms a barrier wall, annotated, for preventing cracks in one or more sublayers of the display substrate outside the plurality of encapsulated islands from propagating into inside of each of the plurality of encapsulated islands as described and suggested at [0056-58].
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "for preventing cracks in one or more sublayers of the display substrate outside the plurality of encapsulated islands from propagating into inside of each of the plurality of encapsulated islands”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.

    PNG
    media_image2.png
    372
    743
    media_image2.png
    Greyscale
In the instant case and as explained above, Mohan shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the 
Regarding claim 2 which depends upon claim 1 and referring to annotated Figure 11, Mohan teaches the barrier wall has a first side facing the base substrate, a second side substantially opposite to the first side and facing away the base substrate, a third side and a fourth side respectively connecting the first side and the second side; the third side has a first average slope angle with respect to the first side greater than approximately 90 degrees; and the fourth side has a second average slope angle with respect to the first side greater than approximately 90 degrees.
Regarding claim 3 which depends upon claim 2, Mohan teaches wherein the first average slope angle is greater than 90 and less than 180 degrees; and the second average slope angle is greater than 90 and less than 180 degrees.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the first average slope angle is in a range of approximately 120 degrees to approximately 160 In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 4 which depends upon any one of claim 2, Mohan teaches the barrier wall has a height between the first side and the second side is greater than 0 µm
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the barrier wall has a height between the first side and the second side in a range of approximately 2 µm to approximately 6 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon any one of claim 1, Mohan teaches a total number of the plurality of light emitting elements in each individual one of plurality of encapsulated islands is one.
Regarding claim 14 which depends upon any one of claim 1, Mohan teaches the encapsulating layer comprises at least one inorganic encapsulating sublayer [0050]; and the crack barrier layer is configured to prevent cracks in the at least one inorganic encapsulating sublayer outside the plurality of encapsulated islands from propagating into inside of each of the plurality of encapsulated islands [0056-57].
Regarding claim 17 Mohan discloses a display apparatus, comprising the display substrate of claim 1 at Figures 23-24 [0039-40].
claim 18 and referring to the discussion at claim 1, Mohan discloses a method of fabricating a display substrate, comprising: 
forming a crack barrier layer, 112 [0054], on a base substrate, 115 [0054], defining a plurality of crack barrier regions, as annotated, in the display substrate, as shown; and 
forming a plurality of encapsulated islands, as annotated, on the base substrate, as shown, and respectively in the plurality of crack barrier regions, as shown; 
wherein forming each of the plurality of encapsulated islands comprises: 
forming at least one of a plurality of light emitting elements, 111/113/114 [0054]; and 
forming an encapsulating layer, 116 [0054], encapsulating the at least one of a plurality of light emitting elements, as shown, the encapsulating layer forming a lateral side, as annotated, of a respective one of the plurality of encapsulated islands, as shown; 
wherein the crack barrier layer is formed to constitute a barrier wall, as annotated, for preventing cracks in one or more sublayers of the display substrate outside the plurality of encapsulated islands from propagating into inside of each of the plurality of encapsulated islands [0056-57].
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "for preventing cracks in one or more sublayers of the display substrate outside the plurality of encapsulated islands from propagating into inside of each of the plurality of encapsulated islands”, intended use 
In the instant case and as explained above, Mohan shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Mohan's device and so it meets the claim.
Regarding claim 19 which depends upon claim 18, Mohan teaches the encapsulating layer is formed by depositing an encapsulating material subsequent to forming the crack barrier layer at [0046, 54].
Regarding claim 20 which depends upon claim 18, Mohan teaches the crack barrier layer is formed to have an undercut profile; and the barrier wall is formed to have a first side facing the base substrate, a second side substantially opposite to the first side and facing away the base substrate, a third side and a fourth side respectively .
Allowable Subject Matter
Claims 5-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 the prior art fails to disclose the device of claim 1 wherein the barrier wall is spaced apart from the lateral side of the respective one of the plurality of encapsulated islands by a gap.
Regarding claim 6 the prior art fails to disclose the device of claim 1, further comprising a barrier layer on the base substrate and comprising a plurality of barrier blocks spaced a part from each other; wherein each of the plurality of encapsulated islands further comprises one of the plurality of barrier blocks on a side of the at least one of the plurality of light emitting elements distal to the encapsulating layer.
Claims 7-10 depend directly or indirectly on claim 6 and are allowable on that basis.
Regarding claim 11 the prior art fails to disclose the device of claim 1, wherein the crack barrier layer comprises a plurality of barrier enclosures spaced and barrier walls of adjacent barrier enclosures of the plurality of barrier enclosures are spaced apart from each other by a gap.
Regarding claim 12 the prior art fails to disclose the device of claim 1, wherein the display substrate comprises three or more barrier walls of the crack barrier layer between adjacent encapsulated islands of the plurality of encapsulated islands, the three or more barrier walls spaced apart from each other by a gap. 
Regarding claim 15 the prior art does not teach the device of claim 1, wherein the cracks in the one or more sublayers of the display substrate outside the plurality of crack barrier regions are cracks resulting from the display substrate transitioning between the substantially non-stretched state and the stretched state.
Regarding claim 16 which depends upon claim 15 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893